Citation Nr: 0810279	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-29 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for sleep apnea. 

2.	Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver




INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983 and January 2002 to April 2002.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, that 
denied service connection for sleep apnea in March 2004 and a 
right knee condition in November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that he is entitled to service 
connection for sleep apnea because his condition was incurred 
in or caused by his service from September 1980 to September 
1983 and/or aggravated by his service from January 2002 to 
April 2002.  The record shows that the veteran was diagnosed 
with severe obstructive sleep apnea syndrome with frequent 
sleep arousals in November 2001.  The record does not, 
however, contain competent medical evidence about the cause 
of the condition or any possible effect the veteran's service 
had on the condition.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  Hence, it 
is necessary to obtain a medical opinion regarding the 
etiology and severity of the veteran's sleep apnea.  

Additionally, the veteran contends that he sustained a right 
knee injury during active duty that currently causes him 
discomfort, pain, and giving way.  Service medical records 
show that the veteran was placed on restricted duty in 
January 2002 because of a right knee injury.  The veteran 
also complained of right knee plan in VA and inactive duty 
treatment records in March 2003.  Although the RO ordered a 
VA examination to evaluate the veteran's knee in August 2004, 
that order was mistakenly cancelled due to a misunderstanding 
about the status of the claim.  That exam should be 
rescheduled.   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the etiology 
and severity of his sleep apnea.  The 
examiner is asked to provide an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
veteran's sleep apnea was caused by 
his service from September 1980 to 
September 1983.  The examiner is also 
asked to provide an opinion as to 
whether it is at least as likely as 
not (50 percent probability or 
greater) that the veteran's sleep 
apnea was aggravated by his service 
from January 2002 to April 2002.  Any 
opinions expressed must be accompanied 
by a complete rationale.  The claims 
folder must be made available to the 
medical reviewer and the report should 
note review of the folder.

2.	Ask the veteran to identify all non-VA 
and VA medical providers who have 
treated or evaluated him for a right 
knee condition since March 2003.  
After securing the necessary releases, 
the RO should obtain those treatment 
records.  

3.	Schedule the veteran for a VA 
examination by an appropriate 
specialist to determine the etiology 
and severity of any current right knee 
disability.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current right knee condition is 
related to the injury that occurred in 
January 2002.  Any opinions expressed 
must be accompanied by a complete 
rationale.  The claims folder must be 
made available to the medical reviewer 
and the report should note review of 
the folder.

4.	After the above has been completed, 
readjudicate the issues on appeal.  If 
the benefits sought cannot be granted, 
issue a supplemental statement of the 
case and allow the appropriate time 
for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

